 CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 1 of 17


                                                                                       RECE VED
                          IN THE UNITED STATES DISTRICT COURT                                 AUG        22   2019

                             FOR THE DISTRICT OF MINNESOTA                         CLERK. U.S,                   COURT
                                                                                     ,i;NNEAPOLIS,            NNESOTA
 LAURA LOOMER,
 a   Natural Person and Citizen of Florida

                                  Plaintiff,                  COMPLAINT

               v.                                             Civil ActionNo.    l4.A52L          D           hvt-'
  RASHIDA HARBI TLAIB,
- born and formerly known as Rashida Harbi
 a Natural Person, and     citizen of Michigan

                                        Defendant.



                                               COMPLAINT

          Plaintiff Laura Loomer,pro     se, a citizen of Florida, hereby sues Defendant Rashida


 Harbi Tlaib, a citizen of Michigan and alleges as follows:

          INTRODUCTION AND NATURE OF THE ACTION

          1.        This is a complaint for damages and equitable relief arising out of the assault

 and battery and violation of religious rights by then federal congressional candidate Rashida

 Tlaib.

 II.      JURISDICTION AND VENUE

          2.        This Court has subject matter jurisdiction over this action based on diversity

 of citizenship pursuant to 28 U.S.C. $ 1332(a)(2) because the Plaintiff and Defendants are

 citizens of different states and the amount in controversy exceeds $75,000, and is based on         a


 federal question pursuant to 28 U.S.C. $ 1331.

          3.        Thus, the matter in controversy exceeds the sum or value of $75,000,

 exclusive of interest and costs.


                                                                                SCANNEiE
                                                                                AUO   22 20fi
                                                                             U,S, DISTRICT COURT MPLS
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 2 of 17




        4,       This Court also has supplemental jurisdiction over this action pursuant to 28

u.s.c. $ 1367.

        5.       Venue is proper in this district pursuant to 28 U.S.C. $$   l39l(b)   because the

unlawful acts alleged herein took place in this district.

III.    THE PARTIES

        6.       The Plaintiff Laura Loomer is a natural person who is a citizen of Florida.

        7   .    The Defendant Rashida Tlaib is a natural person who is a citizen of Michigan,

IV.     FACTS COMMON TO ALL COUNTS

        8.       By the acts alleged herein, the Defendant Rashida Tlaib, committed assault,

battery, intentional infliction of emotional distress, and violation of religious rights against

the Plaintiff Laura Loomer.

        9.       Laura Loomer is a Jewish female investigative joumalist, both as a devout

Jew, and a strong supporter of Israel and its right to exist. She is an investigative journalist

reporting on issues, news, and events of concern to Jewish-Americans, terrorism, and other

matters of extreme public importance.

        10.      Originally from Tucson, Arizona, Loomer began her joumalism career

working as an investigative joumalist for Project Veritas from2015-2077.

        1   1.   Loomer's investigative journalism has uncovered fraud and comrption within

political campaigns,Islamic extremism on college campuses, flaws and loopholes within the

U.S. imrnigration system, and widespread voter fraud throughout the United States.

        12.      Rashida Tlaib is a lawyer and got her law degree at Western Michigan

University Cooley Law School in2004.

        13.      Rashida Tlaib sornehow became a member of the Michiean State Bar on
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 3 of 17




January 25, 2007, being assigned Registration number P703 56.'

        14.    Rashida Tlaib as a lawyer knows that she is neither legally permitted to

assault or batter Laura Loomer nor violently grab Laura Lootner's property including

Loomer's smart phone, which put Plaintiff Loomer in fear of severe physical injury and

which did physically accost Ms. Loomer.

        15.    As a lawyer, Rashida Tlaib also understands the role of a free press under the

First Amendment to the U.S. Constitution in covering candidates for public office and     their   -

rights to freely inquire of candidates for public office.

        16.    In 2009, Rashida Tlaib was elected to the Michigan House of Representatives,

where she represented Michigan State House District 12 through 2012 andfrom20l2

through 2015 represented District 6.

        I7.    In August 2014, being barred from running again by term limits, Rashida

Tlaib sought the nomination for Michigan State Senate but did not unseat the incumbent

Democrat.

        18.    On August 11, 2018, Rashida Tlaib and Ilhan Omar held a public campaign

                                                            2
meeting at the Holy Land Deli, in Minneapolis, Minnesota.

        19.    On August 11, 2018, Rashida Tlaib assaulted and battered Plaintiff Loomer in

the public campaign meeting at the Holy Land Deli, in Minneapolis, Minnesota.

        20.    In this regard, on August 11,2018, Rashida Tlaib corunitted assault and

battery against Laura Loomer in the public campaign rneeting at the Holy Land Deli, in


        State Bar of Michigan Attorney Search https://www.zeekbeek.com/SBM/Search-
Results#fname:Rashida&lname:Tlaib&rr                         ion:MI
        Emma Nelson , "Fonner Project Vedtas staffer crashes Ilhan Ornar campaign event in
Minneapolis", Star Tribune August 12, 2018, accessible at:
http://www.startribune.com/fonner-proiect-veritas-staffer-crashes-ilhan-ornar-carnpaign-
event-in-rninneapolis/49066 I 42 I /
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 4 of 17




Minneapolis, Minnesota.

       2I.     On August 11, 2018, Rashida Tlaib violently grabbed Laura Loomer's smart

phone in the public campaign meeting at the Holy Land Deli, in Minneapolis, Minnesota.

       22.     The attack was captured on videotape, which is accessible at

https ://www. youtube. com/watch?v:yWHP gOouQ         S   0

       23.     Before the incident, Laura Loomer politely introduced herself to Rashida

Tlaib, and then Ilhan Omar quickly ushered Rashida Tlaib away and began to block Loomer's

conversation with Rashida Tlaib.

       24.     While introducing herself to talk to Rashida Tlaib, as shown on the video,

Laura Loomer started out by mentioning that Rashida Tlaib is going to be a Congresswoman

(because she had no major party opposition at that time) and therefore -- because of her

imminent role as a Member of Congress Tlaib's positions on foreign policy issues are

important and thus a matter of the public interest.

       25.     Therefore, Laura Loomer clearly focused all of her discussion and questions

on what as a Congresswoman Rashida Tlaib planned to do as an elected member        of

Congress.

       26.     Laura Loomer confined herself to asking Rashida Tlaib (and no one else)

questions about foreign policy issues and issues of fighting terrorism and standing up for the

rights of women and Jewish people.

       21.     Even if the questions asked might be viewed as direct, that is because these

policy issues and foreign policy challenges are in their very nature direct questions which the

Congress and a funrre Congresswoman must address in its official duties.

        28.    Laura Loomer's questions were squarely within the tradition of a free press in
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 5 of 17




seeking answers on issues important in political campaigns.

         29.     The violent attack by Rashida Tlaib came after Plaintiff Loomer, a well-

known Jewish investigative reporter, asked Tlaib about whether or not the terror organization

Hamas is in fact a fundamentalist organization that weaponizes terror and violence against

Jewish people.


 ,       30.     Tlaib, who was running as a federal candidate to be a lawmaker, would not

give her opinion about a group that the U.S. government has classified as a terrorist

organization, and she quickly turned violent.

         31.     At that time on August 11, 2018, both Rashida Tlaib and Ilhan Omar were

candidates for federal office for the U.S. House of Representatives as the nominees of the

Democrat Party for their respective districts.

         32.     At that time on August 11, 2018, Rashida Tlaib was essentially unopposed in

her election for Michigan's 13th congressional district for the U.S. House   of

Representatives.3

         33.     Thus, at the August 11, 2018 campaign event, Rashida Tlaib's positions on

foreign policy issues and her plans in Congress were especially newsworthy because Rashida

Tlaib   - being unopposed   -- was all but certain to be elected to Congress on November 6,

2018.

         34.     The voters were and are entitled to know the policies, positions, and plans   of

candidates who would exercise power in Congress      if   elected.

         35.     At that time on August   11, 2018, Rashida Tlaib was campaigning in


3       Rashida Tlaib ultirnately won the general election on Novernber 6,2078, with 84.2%
of the vote. Minor candidates Sarn Johnson received 11.4% of the vote and D. Etta
Wilcoxon won 4.lo/o of the vote. However, after winning the primary, Tlaib was assured of
election to Congress.
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 6 of 17




Minneapolis, Minnesota for another Muslim and fellow anti-Semitic woman, Ilhan Omar,

with regard to her candidacy to the U.S. House of Representatives.

       36.     At that time on August 11, 2018, both Rashida Tlaib and Ilhan Omar had

made their opposition to and disdain of the state of Israel and its Jewish supporters a major

part of their respective election campaigns for Congress.

       37.     Both candidates at that time had the endorsement of the Council on American-

Islamic Relations ("CAIR"), which has been designated as a terrorist organization in the

United Arab Emirates. In this regard, CAIR was also named in a criminal prosecution

brought by the U.S. Department of Justice as an "unindicted co-conspirator" in the Holy

Land Foundation terrorist related criminal prosecution in 2008 in the U.S. District Court for

the Northern District of Texas. See United States of America v. Holy land Foundationfor

Relief and Development et al,3:04-cr-240 (N.D. Tx.).

       38.     On August 9,2018, Rashida Tlaib made a public statement delivered by the

social media platform known as Twitter:

               "We cannot allow foreign aid to be used to violate the human
               rights of people of any race, nation or ethnicity. I will not fund
               or standby silently when there is injustice."

       39.     On August 9,2078, Rashida Tlaib made a public statement on Twitter:

               "Growing up in Detroit taught me better than to stand by as
               people's rights are violated. My roots as a Palestinian
               American are strong and important. I believe every human
               being deserves to live with dignity. #HumanRightsforAll."

       40.     Notoriously, Rashida Tlaib made a statement that thinking of the Holocaust

and the massacre of 6 rnillion Jews before and durins World War     II   save her a "calmins
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 7 of 17




feeling," on a podcast called "Skullduggery"4 in an episode titled "From Rashida with Love."

                "There's always kind of a calming feeling I tell folks when I
                think of the Holocaust, and the hagedy of the Holocaust, and
                the fact that it was my ancestors     Palestinians     who lost
                                                   - their livelihood,
                their land and some lost their lives,              - their
                human dignity, their existence in many ways, have been wiped
                out, and some people's passports.")

        4L      Rashida Tlaib had previously announced her foreign policy plans to end

foreign aid to Israel -- officially America's ally   - in support of Palestinians   against Israel.

       42.      Therefore, an investigative journalist such as Plaintiff Loomer would want to

interview and question Rashida Tlaib about her plans to push to defund Israel from U.S.

foreign aid when she would -- with near certainty -- join Congress in January 2019.

        43.     Laura Loomer asking Rashida Tlaib about her plans regarding Israel, foreign

aid, and the Palestinian political goals as a member of Congress was legitimate news

gathering as an investigative journalist.

        44.     In January 2018, Maher Abdel-qader, a major fundraiser for Rashida Tlaib,

publicly shared a video 6 spreading the racist smear that Jews are not Israelites but descended

from Khazars, a semi-nomadic tribe from the Asian steppes, implying the Jews have no right
                                                           7
to the land of Israel, which Muslims want to acquire.



a        https://plav.acast.com/s/skulldusgerv/R2bee95-d750-4e3c-bd36-d700d5f0a1 1f
'        Philip Klein, " Rashida Tlaib says thinking of the Holocaust provides her a 'calming
feeling,' shockingly claims Palestinians created 'safe haven' for Jews", The Washington
Examiner, May 12,2019, accessible at:
https://www.washingtonexaminer.com/opinion/rashida-tlaib-says-thinking-of-the-holocaust-
     ides-her-a                         kinslv-clai                      -safe-haven-for-i
         Peter Hason, "Rashida Tlaib's Ties To Anti-Semitism Run Deeper Than Previously
Known," The Daily Caller, January 28,2019, accessible at:

        Of course DNA analysis has conclusively refuted this attack upon the legitirnacy              of
Jews living in the land of Israel today as Slavic pretenders. DNA shows
http://forward.corn/articles/155742liews-are-a-race-qenes-reveal/?p:all       that (1) allJews who
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 8 of 17




       45.     In April 2018, Tlaib presented Abdel-qader with a "rnedal of appreciation" fot

his support of her campaign.

       46,     Tlaib is a member of the Facebook group "Palestinian American Congress,"

where members often demonize Jews. The group's founder is Palestinian activist Maher

Abdel-qader.

       47.     Abdel-qader helped organize campaign events for Tlaib across the country.8

       48. .   ,The video posted by Tlaib's key fund-raiser Abdel-qader described Jews as


"satanic" and questioned whether 6 million Jews actually died in the Holocaust. "Research

the truth about the Holocaust, and you'lI definitely start to question what you thought you

knew," the video's narrator says.

       49.     Abdel-qader took credit on Facebook for organizing fundraising events for

Tlaib among Arab-Americans, pulling in hundreds of thousands of dollars for her campaign.

       50.     Because Tlaib barely won the Democrat parfy nomination (at 3I.2%) by about

a lYo margin over Brenda Jones (30.2%), the support of anti-Semitic Jew-hater Abdel-qader




self-identify as Jews show http://www.nytimes.com/2002105/14lscience/in-dna-new-clues-to-
iewish-roots.html incredible genetic similarity
http://bioanthropoloev.huii.ac.il/pdffNebel-_2001b.pdf with each other, no matter where they
live, (2) all self-identified Jews are very close genetically
htto:llwww.pnas.ors.lcei/content/frll/97/7216769 to the people groups in and around Israel,
(3) Jews show http://www.nytimes.com/2000/05/09/science/y-chromosorne-bears-witness-to-
storv-of-the-iewish-diaspora.html no genetic similarity to Khazars, (4) all modern Jews share
a corrunon genetic ancestor http://www.familvtreedna.com/nature97385.htrnl 3,000 to 4,000
years ago - or up to 2,700 years before the Khazars converted to Judaism, and (5) Jews show
http://www.nvtirnes.com/2006/01/14lscience/14eene.htrnl?_Fl are distinct in their DNA
from those they live among, rejecting a Slavic or European origin for self-identifoing Jews.
t        Sh"ryl Gay Stolberg, "From Celebrated to Vilified, House's Muslim Women Absorb
Blows Over Israel," The New York Times, February 1,2019 ("Another, Maher Abdel-qader,
who has donated to Ms. Tlaib and organized events for her, shared a blatantly anti-Sernitic
video on his Facebook page."), accessible at:
https://www.nvtimes.corn/2019/02101/us/politics/ilhan-omar-rashida+laib-israel.html
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 9 of 17




                                                 e
helped Tlaib become a U.S. Congresswoman.

        51.     Tlaib raised more money than any of the other candidates seeking the seat in

Congress, making the contributions of her key fund-raiser Abdel-qader critical to her election

to Congress.

        52.     Photos Abdel-qader posted on social media show him speaking at Tlaib's

campaign events for Congress in 2018.

        53. . In Apfl 2018, Tlaib posted a picture     of herself and Abbas Hamideh on

Facebook who is a Palestinian activist and a supporter of Hezbollah who believes Israel

shouldn't exist.

        54.     The Jewish Anti-Defamation League demanded an explanation from Tlaib,

who told the Detroit Free Press that she didn't know who Harnideh is, although she posted a

photograph of herself with him on her Facebook page.

       55.      Abbas Hamideh issued a statement on November 19,2016, on the messaging

service known as Twitter saying:

                   "Israel does not have a right to exist. The terrorist entity
                   is illegal and has no basis to exist other than a delusional
                   ISIS like ideology."

        56.     Likewise, anti-Semitic Linda Sarsour who was Co-Chair of the Women's

March in January 2017 was an early supporter of Tlaib for Congress.

       57   .   Thus, at the campaign event on August I 1 , 201 8, any responsible journalist

doing his or her job should have asked candidate Rashida Tlaib about her anti-Sernitic views,

the'anti-Sernites who engineered her election to Congress, and her anti-Israel policies and

plans once sworn into Congress.


e      Rashida Tlaib, BALLOTPEDIA, Section "Dernocratic prirnary for U.S. House
Michigan District I 3," https://ballotpedia.org/Rashida Tlaib
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 10 of 17




        58.    Palestinian-American professor Amer Zahr, a supporter of the anti-Israel

Boycott, Divestment and Sanctions (BDS) movement also appeared at Rashida Tlaib's

campaign events.

        59.    After the 2018 election,Zabr posted a Facebook video he recorded from

Tlaib's office to show that he had relabeled Israel as '?alestine" on a map hanging in

Rashida Tlaib's congressional office.

        60. . An article recounting the label change received     positive reactions when shared

within the "Palestinian American Congress" group that Tlaib belongs to on Facebook. One

group member commented: "They will be wiped off the map soon inshallah [God willing]."

        61.    Rashida Tlaib, born Rashida Harbi, was born as the eldest     of   14 children on

July 24,1976, in Detroit, Michigan.

        62.    Rashida Tlaib's mother was born in Beit Ur El Foka. near the West Bank city

of Ramallah.

        63.    Rashida Tlaib's father was bom in Beit Hanina, a neighborhood in East

Jerusalem. He moved first to Nicaragua, then to Detroit. On information and       belief   he was

not legally eligible to enter the United States as a refugee having established citizenship and

residency in Nicaragua before coming to the United States.

        64.    Defendant Tlaib comrnitted the acts as alleged herein against Plaintiff Loomer

also because Loomer is a supporter of President Donald Trump, who Tlaib has advocated the

irnpeachrnent and conviction of, hatefully calling on Congress to impeach and convict the

'lnother fucker!" Defendant's Tlaib prirnary interest in impeaching and convicting President

Trump is because he is a strong supporter of Israel and its right to exist, as well as the fact

that his daughter Ivanka and her husband, the president's son-in-law, Jared Kushner, are both




                                                10
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 11 of 17




Jewish. Thus, President Trump is attacked by Defendant Tlaib also because he has Jews in

his immediate family.

V.     CAUSES OF ACTION

                                     FIRST CAUSE OF ACTION
                                             Assault

       65.      Plaintiff repeats and re-alleges each and every allegation of the foregoing

paragraphs as   if fully   set forth herein.

       66.      The Supreme Court of Minnesota has held that:

                An assault is an unlawful threat to do bodily harm to another
                with present ability to carry the threat into effect. Mere words
                or threats alone do not constitute assault. When the words or
                threats are accompanied by a threat of physical violence under
                conditions indicating present ability to carry out the threat, they
                cease to be mere words or threats. Dahlin v. Fraser.206 Minn.
                476,478,288 N.W. 851, 852 (1939)

       67.      As shown in the video (which is incorporated herein by reference), in addition

to and separate from physically hitting and battering Laura Loomer with her hand, Rashida

Tlaib also reached out and grabbed Laura Loomer's smart phone and then violently ripped

the phone away from Laura Loomer in an unhinged and violent manner.

       68.      Laura Loomer was at that very moment very conspicuously and legitimately

using her smart phone to video record the event and record her questions and Rashida Tlaib's

responses.

       69.      Defendant placed Plaintiff in apprehension of an irnminent harmful or

offensive contact and indeed this physical contact was made.

       70.      Plaintiff was injured in her person by reason of the assault and battery

committed by the Defendant. A cornplaint was filed by Plaintiff Loomer with the police but

no action has as yet been taken, undoubtedly for political reasons as the police are fearful   of



                                                11
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 12 of 17




being vilified by Tlaib and Omar and their agents as Islamaphobic.




        TL      By reason of the wrongful conduct of the Defendant, the Plaintiff suffered

emotional distress and the fear of imminent serious bodily injury or death. Ms. Loomer's

religious rights were also violated as pled below, since the assault and battery resulted from

Defendant Tlaib's anti-Sernitism and ereat hatred of Jews and Israel.

                                     SECOND CAUSE OF ACTION
                                             Battery

       72.      Plaintiff repeats and re-alleges each and every allegation of the foregoing

paragraphs as is   fully   set forth herein.

       73.      Under Minnesota law, battery is an intentional unpermitted offensive

contact with another person. Unlike assault, this requires actual, physical contact with

another. Physical or severe emotional hann does not necessarily have to result for a

viable claim.

       74.      The tort of battery is a separate and distinct cause of action from the tort   of

intentional infliction of emotional distress, and the elements of proof necessary to sustain

each claim are entirelv different.

                a.   Once a battery has been proved, compensatory darnages may be awarded

                     for hurliliation and mental suffering, as well as physical injury. See Smith


                                                12
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 13 of 17




                     v. Hubbard,253       Minn. 215,225,91 N.W.2d 756,764(1958) (allowing

                     compensatory damages for humiliation and mental suffering resulting

                     from a battery).

        75.     As shown in the video embedded in the news report of the "Next News

Network" on YouTube at htps://www.youtube.com/watch?v:yWHPgOouQS0, with Ilhan

Omar looking on approvingly, Rashida Tlaib physically attacked Laura Loomer.

       -76. --As     shown in the video, Rashida Tlaib reached out with her hand and struck

Laura Loomer physically.

        77.     By reason of the wrongful conduct of the Defendant, the Plaintiff suffered

conscious pain, suffering, emotional distress and bodily injury and other mental and physical

injuries.

                                      THIRD CAUSE OF ACTION
                               Intentional Infliction of Emotional Distress

        78.     Plaintiff repeats and re-alleges each and every allegation of the foregoing

paragraphs as   if fully   set forth herein.

        79.     To prove their claim of the independent tort of intentional infliction   of

emotional distress, appellants must show:      (l)   extreme and outrageous conduct by defendant;

(2) conduct that is intentional or reckless; (3) the conduct that caused emotional distress; and

(4) severe emotional distress. Hubbard v. United Press International, Inc., 330 N.W.2d 428,

439 (Minn.1983). Saltou v. Dependable Ins. Co., lnc.,394 N.W.2d 629 (Minn. App., 1986)

        80.     The Defendant Tlaib, while running as a federal candidate to be      a


representative in Congress and campaigning for another candidate for U.S. Congress,Ilhan

Omar, another anti-Jew and Israel hater, attacked Plaintiff Loomer sirnply for asking

questions about foreign policy and the future Congresswoman's plans in office.




                                                     L3
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 14 of 17




          81.   The Defendant's actions were intentional.

          82.   The Defendant intended to cause emotional distress by violently lashing out in

anger and stopping Plaintiff Loomer from doing her job as an investigative joumalist.

          83.   The Defendants' acts of promotinf actions of violence against Jews and Israel

were done with the intent to terrorize, threaten, intirnidate, and frighten Jews including the

Plaintiff Loomer

      -   84.   The Defendants'actions were    willful, malicious and deliberate with the

likelihood that such behavior would cause severe emotional distress and with utter disregard

for the consequences ofsuch actions.

          85.   Defendant Tlaib's conduct was unreasonable and outrageous and exceeded the

bounds usually tolerated by decent society, and was done    willfully, maliciously   and

deliberately, or with reckless indifference, to cause Plaintiff Loomer's mental, physical,

emotional pain, distress, and anguish.

          86.   As a direct, foreseeable and proximate result of the conduct of Defendant as

alleged hereinabove, Plaintiff suffered damages in amounts to be proven at trial.

                                   FOURTH CAUSE OF ACTION
                           Violation of Religious Freedom Restoration Act

          87.   Plaintiff repeats and re-alleges each and every allegation of the foregoing

paragraphs as   if fully set forth herein.

          88.   Under the Religious Freedom Restoration Act,42 U.S.C. 2000bb-1 "Free

Exercise of Religion Protected"

            (a)IN ceNrnel

            Govemment shall not substantially burden a person's exercise of
            religion even if the burden results from a mle of general applicability,
            except as provided in subsection




                                               14
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 15 of 17




                (b)ExcerrroN

                Government may substantially burden a person's exercise of
                religion only if it demonstrates that application of the burden to
                the   person-

                (l)is in furtherance of a compelling governmental interest; and

                (2) is the least restrictive means of furthering that compelling
                govemmental interest.

                (c)Juotctel    RELIEF


                A person whose religious exercise has been burdened in violation of this
                section may assert that violation as a claim or defense in a judicial
                proceeding and obtain appropriate relief against a govemment. Standing
                to assert a claim or defense under this section shall be governed by the
                general rules of standing under article III of the Constitution.

       89.            On information and belief, as will become even more certain so as a result   of

discovery, Rashida Tlaib actually agrees with and seeks to further each and every one of the

anti-Semitic and hateful slurs and in many instances terrorist funded and related actions

against Jews and goals for the destruction of the State of Israel advanced publicly by her

close advisors, key fundraisers, and close-knit supporters who made her election to the U.S.

Congress possible.

       90.            On infonnation and belief, Rashida Tlaib was elected to Congress for the very

purpose of advancing the anti-Sernitic and anti-Israel policies and hateful goals of her key

advisors, supporters, fund-raisers, and donors, including their goal of the destruction of the

state of Israel and the genocide of the Jewish people.

       9l   .      The Plaintiff Rashida Tlaib ran on her platfonn of attacking the state of Israel,

promoting anti-Sernitism including the illegitimacy of Jews as the owners and heirs of the

historic Kingdorn of Israel, including all land illegitimately claimed by so-called Palestinians.




                                                    1_5
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 16 of 17




        92.    The so-called Anti-Boycott Laws of 1976 and 1977 (really an amendment in

1977 ro the Export Adrninistration      Act (EAA) and the Ribicoff Amendment to the 1976 Tax

Refonn Act (TRA)) prohibit the private boycott of the State of Israel in conflict with U.S.

foreign policy).ro

        93.    The Logan Act at 18 U.S.C. $ 953 prohibits the conduct of an independent

foreign policy in conflict with and in contradiction to the foreign policy of the authorized

officials of the.U.S. Government.   .




        94.    Rashida Tlaib's purpose in running for Congress and serving in Congress is to

promote economic warfare and what is in effect economic and other forms of terrorism

against Israel by promoting the illegal "Boycott, Sanctions and Divestment" movement in

violation of the Anti-Boycott Laws (amendments) of 1 976 and 1977 , as well as to fuither

other hostile acts against Israel and Jews.

        95.    However, when Plaintiff Laura Loomer sought to ask questions of Rashida

Tlaib, a federal candidate for office and thus a govemment official, of her plans in Congress,

foreign policy positions, and opposition to Jews and Israel, Rashida Tlaib then violently

attacked Laura Loomer and sought to shut down her attempts to gather news and inform the

public of Rashida Tlaib's attacks on Israel and Jews.

        96.    On information and belief, Rashida Tlaib's intent in trying to shut down news

gathering and news reporting of Rashida Tlaib's foreign policy goals and other planned

actions when elected to Congress was specifically to carry out the campaign of Tlaib and her

key supporters, advisers, and donors to intentionally and knowingly hann Jews such     as


Plaintiff Loomer and destroy their historic horneland Israel.


r0     Antiboycott Cornpliance Requirements, Office of Antiboycott Compliance,
https ://www.bi s.doc. gov/index.php/enforcement/oac#bovcottlaws



                                                 L6
CASE 0:19-cv-02322-DSD-TNL Document 1 Filed 08/22/19 Page 17 of 17




       pnEynn ron nrr-rBr
                                                       reqirbsts judgment iir her favor
       Wherefore, thePlaintiffLautiLoOmer respgctfully

                                                        compensatory damqgqg, agd
againstthe?laintiffin the amount,of $500,000 actual hnd
                                                          p-lusattomey'Sfee$and- coSts"'?"8d-
pu.nitive damages'in the amount,iri'€Xcess of $?,000;00Q,

such other relief, legal and equitable, that the
                                                   jury and this Court may deem apploryriate'


Dated:Ar1gulg2!2,XQl                               n":pectfully   submitted'                 ,   ,


                                                      I            I              /.
                                                      LW-- L-'-u-.-- I t'tu
                                                   ffi
                                                   Of Comsel:'
                                                   LarryKlayman,'Esq.
                                                   Fre'edornWatch, Inc.
                                                   D.C.3"arNor 334581
                                                   2020 Pennsylvania Ave.   itW, Suiteg4s'
                                                 Washingto4 DC 20006
                                               . Tet: (561)-5s8-ss36
                                                 Email ; t ekta,yihad@$hail.cW.

                                                   Pro Hac Vice to Be Suimitted




                                                     17
